     Case: 1:19-cv-02948 Document #: 23 Filed: 07/29/19 Page 1 of 1 PageID #:58

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

George Moore
                               Plaintiff,
v.                                                 Case No.: 1:19−cv−02948
                                                   Honorable Matthew F. Kennelly
Sean T. Duffie, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 29, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: The parties having
reported a settlement has been reached, the 8/13/2019 status hearing is converted to a
telephone status hearing, to be initiated by the parties. Once all parties are on the phone,
they are to jointly contact chambers at 9:00 a.m. at (312) 435−5618. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
